DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 5-6, filed April 7, 2021, with respect to claims have been fully considered and are persuasive.  The rejection of claims 94-102 has been withdrawn.  However, upon further consideration a new grounds of rejection is made in view of Hausner et al (US 2007/0052576 A1) in view of MacAleese et al (US 6,359,582 B1).  The claim limitation in claims 94, 102, “a directional transmission element” appears to invoke a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph rejection, however, the written description in page 6, paragraph [0018], discloses the structure for performing the function as a polarizer.  This application is made Final necessitated by amendment. 
Response to Amendment
The amendment submitted April 7, 2021 has been accepted and entered.  Claims 94-96, 98, 99, 102 are amended.  No claims are further cancelled.  No new claims are added.  Thus, claims 94-102 are examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claim 94-102 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hausner et al (US 2007/0052576 A1) in view of MacAleese et al (US 6,359,582 B1).  
Regarding claim 94, Hausner discloses a system for remote detection and/or identification of an  object (i.e. concealed firearm and/or bomb carried by a person) ([0112]), comprising: a transmission apparatus (12) (see paragraph [0041]), including a directional transmission element, that is, in use, pointed toward a target, the transmission apparatus being configured to direct a radiation (i.e. operate in the GHz frequency bands however system may implement using a wide variety of electromagnetic radiation bands and is not limited by the specified disclosed ranges) (see paragraphs [0036], [0038]) with a first polarization in a predetermined direction, wherein the directed radiation includes at least one of a microwave radiation and a millimeter wave radiation (see paragraphs [0036], [0038]); a non-imaging detection apparatus (65)(66) configured to detect radiation from the transmitted radiation, the detection apparatus being configured to detect radiation which has the first polarization and to detect radiation which has a second polarization which is transvers to the first polarization (see paragraphs [0036], [0041]), and a controller, the controller being operable to: (i) cause the directed radiation to be swept (radar sweep) over a predetermined range of frequencies (spread spectrum radar) (paragraphs [0115]-[0116] and [0056]); perform a transform operation on one or more detection signals to generate one or more transformed signals in a time domain (paragraphs [0113]-[0115] and [0057]); determine, from one or more features of the one or more transformed signals, one or more dimensions of a metallic or dielectric object upon which the transmitted radiation is incident (paragraph [0088], [0101]-[0102]).  Hausner et al is silent with regards to a neural network.  MacAleese et al discloses a concealed weapons detection system comprising: a neutral network utilized in a signal processor to aid in detection of metallic objects (i.e. weaponry); signal processing unit may reach decisions using both of the detection approaches and a multilayer artificial neural network performs the signal processing tasks 
Regarding claim 95, Hausner et al discloses wherein the controller is operable to monitor for anti-correlation between detected radiation that has the first polarization and detected radiation which has the second polarization ([0099], [0114]).
Regarding claim 96, Hausner et al discloses wherein the detected radiation has the first polarization is analyzed in the time domain, and the detected radiation which has the second polarization is analyzed in the time domain ([0099]-[0100]).
Regarding claim 97, Hausner et al discloses wherein the first polarization is detected using a first receiver and the second polarization is detected using a second receiver horn (i.e. two radar returns from target of different polarities, embodiment employ a dual feed antenna) ([0099]).
Regarding claims 98, 99, Hausner et al discloses wherein the first and second polarizations are measured using receivers that are oriented parallel to a direction of transmission of the radiation (See Fig. 2 and [0039]).
Regarding claim 100, Hausner et al discloses wherein the controller is operable to initiate step (i) upon receiving an activation signal, the activation signal corresponding to a user input and/or detection of the presence of the entity ([0035]-[0036]).
Regarding claim 101, Hausner et al discloses wherein the controller is configured to normalize according to a range one or more transformed signals ([0040]).
Regarding claim 102, Hausner discloses a system for remote identification of the caliber and a barrel length of a metallic threat object (i.e. concealed firearm and/or bomb carried by a person) ([0112]), comprising: a transmission apparatus (12) (see paragraph [0041]), including a directional transmission element, that is, in use, pointed toward a target by a user, the transmission apparatus .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Richard et al (US 2007/0102629 A1) discloses devices for detecting objects concealed on human subjects; the device relies on the reflective properties of the microwave signals polarized by the suspect objects seeking to detect. This device can be portable or installed on security gates. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        


/FB/